


Exhibit 10.26

 

AMENDMENT NO. 3 TO

STANDARD CONSULTING AGREEMENT

 

 

This Amendment No. 3 (“Amendment”) to the Standard Consulting Agreement
(“Agreement”) previously entered into between the Parties hereto is entered into
to by and between AeroVironment, Inc. (“AV”), and General Charles R. Holland,
USAF, Retired (“Consultant”). Except where otherwise defined herein, the
capitalized terms used in this Amendment shall have the respective meanings
assigned to such terms in the Agreement.  This Amendment is made with reference
to the following Recitals:

 

RECITALS

 

A.         AV and Consultant are Parties to that certain Standard Consulting
Agreement, dated as of November 1, 2009 (“Agreement”), which provides for
Consultant to render certain specified services to AV during the term of the
Agreement; and

 

B.         The Parties hereto desire to amend the Agreement on the terms set
forth in this Amendment.

 

NOW, THEREFORE, the Parties hereto hereby agree to amend the Agreement as
follows:

 

AGREEMENT

 

1.             Section 2. Term., is modified to extend the Term of the Agreement
to January 1, 2016.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment with an effective
date of January 1, 2013.

 

 

AEROVIRONMENT, INC.

 

 

 

 

By:

/s/ Timothy E. Conver

 

 

Name:

Timothy E. Conver

 

 

Its:

Chairman, President & Chief Executive Officer

 

 

 

 

CONSULTANT: GENERAL CHARLES R. HOLLAND, USAF, RETIRED

 

 

 

 

By:

/s/ Charles R. Holland

 

 

Name:

Charles R. Holland

 

 

Its:

Consultant

 

 

--------------------------------------------------------------------------------
